El Juez Asociado Sr. Wiole,
emitió la opinión del tribunal.
Este fué un procedimiento iniciado en junio 30, 1921, a instancia de un accionista de la minoría para probar la validez de ciertos alegados actos ultra vires de la corpo-ración Central Eureka, y solicitar la cancelación de la carta constitutiva de dicha corporación. El caso fué llamado para vista en agosto del año 1921, en cuyo acto la corte de distrito concedió unos 20 o 30 días para radicar un alegato. Des-pués de una consideración de los varios razonamientos y ale-gatos archivados, la corte, al emitir una minuciosa y razo-nada opinión, dictó sentencia contra el relator en marzo 4, 1922. En abril 4, 1922, se interpuso una apelación. Los autos fueron certificados a esta corte en abril 14, 1923. El día 17 de febrero, 1923, todos los abogados archivaron una estipulación por la que convenían en dar ’al apelante 30 días a partir de la fecha fijada por nuestras reglas para radicar *452un alegato. En 19 de marzo, 1923, compareció el apelante ante esta corte y manifestó que necesitaría por lo menos 30 días más, término que le fné concedido. En 29 de marzo, 1923, los apelados solicitaron la desestimación del recurso toda vez; que el alegato no fné radicado a su debido tiempo, pero esta corte desestimó la moción porque el término había sido prorrogado. En 19 de abril el apelante obtuvo otra prórroga de 30 días, y otras en los meses de mayo, junio y julio. En el mes de agosto el apelante hizo otra solicitud de prórroga, esta vez de 20 días, y esta corte le concedió 20 días a partir de agosto 23. Este término vencía en sep-tiembre 12, 1923. En 19 de septiembre el apelante hizo otra solicitud de prórroga que la corte negó toda vez; que el tér-mino había vencido, y en su resolución añadió la cláusula corriente “sin perjuicio de los derechos que puedan asistir a las partes.” Esta cláusula quiere decir que si el apelante archiva su alegato antes de radicada una moción de deses-timación, dicha moción no será considerada.
Asimismo, si un apelante demuestra diligencia y radica prontamente sti alegato antes de ser oída la moción de de-sestimación, la corte generalmente ejercitará su discreción en permitir la radicación de dicho alegato.
En 2 de octubre, 1923, fué radicada en esta corte una moción para desestimar la apelación y notificada al ape-lante el mismo día. No se ha radicado ningún alegato.
El apelante ha formulado una contestación u “oposi-ción” a la moción. En ella el apelante cita varios casos de carácter público y privado que le han tomado todo el tiempo a su abogado con evidente abandono de esta apelación. No podemos dudar de la buena fe del abogado del apelante y de que probablemente él tiene un gran cúmulo de trabajo profesional y ciertamente intentó radicar su alegato cuando hubiera despachado otros asuntos tal vez de más impor-tancia. Los apelados, sin embargo, tienen derechos defini-*453dos determinados en nuestras reglas que existen en casos como éste para poner límite a las apelaciones pendientes. La ocupación constante por un período de tiempo mayor de ocho meses no es excusa para dejar de radicar un alegato. Esta corte, tratándose de períodos cortos, tendrá en cuenta tal acumulación de trabajo, especialmente cuando hay un récord voluminoso como el de este caso. Sin embargo, si el abogado tiene un número de casos, todos los cuales de-mandan al mismo tiempo atención, él debe obtener ayuda. Tales asuntos son personales para el abogado y si se ha dejado transcurrir un período de tiempo indebido, no puede invocarse con éxito la discreción de este Tribunal.
La primera prórroga se hizo mediante estipulación, lo cual ya era cierta indicación de que los apelados urgían la celebración de la vista y también algo que representaba el tiempo que era necesario para la preparación. Verdadera-mente que en las sucesivas mociones de prórrogas el abo-gado alega que tal término es necesario. Además, es evi-dente que podía ser preparado un alegato dentro de 30 días o menos. En este caso el abogado ha tenido ocho veces ese período de tiempo.
El abogado del apelante manifestó que las prórrogas generalmente eran ele 30 días, pero que la última que se le Concedió solamente fué de 20 y que por ello fué inducido a error aunque éste se debió a él mismo. Sin embargo, a partir del 19 de septiembre, fecha en que esta corte negó la prórroga por haber vencido el término, hasta el día 5 de noviembre, cuando este tribunal oyó la moción, o sea, den-tro de un total de 47 días, no se hizo ninguna tentativa por radicar el alegato o siquiera los fundamentos de error en que descansaba el apelante.
Es importante observar también que el abogado ya ha-bía presentado un alegato a la corte inferior y debe presu-mirse que tiene más o menos listo el caso. Además, el caso *454ha estado pendiente por dos años y es uno en que los nego-cios y derechos de una corporación activa podrían ser afec-tados dada la naturaleza del pleito, puesto que sus dere-chos para fabricar azúcar, sus derechos a adquirir acciones de otras corporaciones, y otros han sido atacados.
Debe desestimarse la apelación.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey, Hutchison y Franco Soto.